Citation Nr: 0814520	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.

In August 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Baltimore, RO.  A 
transcript of this hearing is of record.

The veteran requested a Board Central Office hearing in his 
January 2005 VA Form 9.  The hearing was scheduled for April 
10, 2008, and the veteran was notified.  The veteran failed 
to appear for the hearing without explanation.  He has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal, as if the 
veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007) [failure to appear for a scheduled hearing 
is treated as a withdrawal of the request].

The Board also notes that the veteran was provided a 
Statement of the Case in March 2007 on the issue of 
entitlement to a higher rating for lumbar strain.  In the 
cover letter sent with the Statement of the Case, he was 
informed of the requirement that he submit a timely 
Substantive Appeal to perfect his appeal with respect to the 
issue.  The issue was not thereafter addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.

FINDING OF FACT

Throughout the initial evaluation period, the veteran's pes 
planus has not been productive of more than severe 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a rating in excess of 30 percent for 
bilateral pes planus.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the originating agency provided the 
veteran with the required notice, to include notice with 
respect to the effective-date element of the claim, in a 
March 2006 letter.  Although he was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the foregoing notice was not provided until after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
after the provision of the required notice and completion of 
all indicated development, the pes planus claim was 
readjudicated in October 2007.  There is no indication or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the severe pes planus 
is unilateral and a 30 percent evaluation is warranted if the 
severe pes planus is bilateral.  For pronounced pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, assignment of a 30 percent 
rating is warranted if the pronounced pes planus is 
unilateral; a 50 percent rating is warranted if the 
pronounced pes planus is bilateral.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 30 percent rating for 
bilateral pes planus.  The veteran contends that his pes 
planus disability is more severe than presently rated.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

Service medical records show that the veteran was diagnosed 
with pes planus during service and that he complained of foot 
pain.  Post service treatment records from 1997 to 2000 show 
treatment for bilateral pes planus with complaints of pain 
with weight bearing.

In a February 2002 VA outpatient treatment record, the 
veteran reported the inserts that the VA physician gave him 
only helped for one month.

In March 2003, the veteran was afforded a VA examination for 
his bilateral foot disability.  The veteran reported that VA 
physicians had ordered him inserts for his shoes to help the 
pain in his feet.  He was not wearing them on the day of the 
examination.  The examiner diagnosed the veteran with 
bilateral pes planus, which was a little more severe in the 
right foot.  Minimal pronation was noted on both feet.  While 
walking, his feet were found to be relatively well aligned.  
He had no calluses on his feet.  There was tenderness on 
palpation of the plantar fascia.  The examiner stated that 
plantar fasciitis associated with the pes planus could cause 
weakened motion and fatigue due to pain and that range of 
motion would decrease with exacerbations from increased use.  

During the August 2005 RO hearing before a Decision Review 
Officer, the veteran testified that he had been prescribed 
arch supports but that he had not received them yet.

A November 2005 radiology report notes that the veteran's 
right foot was unremarkable and the veteran's left foot was 
essentially unremarkable except for a very early spur.

In May 2006, the veteran was afforded his most recent VA, 
fee-basis examination. The veteran reported constant pain of 
his feet, with severe pain due to prolonged standing.  While 
standing or walking, he has pain, stiffness, swelling and 
fatigue.  Upon examination, he had painful motion, weakness 
and tenderness of both feet.  The examiner diagnosed the 
veteran with pes planus.  There was slight degree of valgus 
present in the right foot which could not be corrected by 
manipulation.  There was deformity of inward rotation of the 
right foot.  Palpation of the right foot plantar surface 
revealed slight tenderness.  The right Achilles tendon 
revealed malalignment with inward bowing which could be 
corrected by manipulation but caused pain.  There was a 
slight degree of valgus present in the left foot, which could 
not be corrected by manipulation.  The left foot showed no 
forefoot/midfoot malalignment.  There was deformity of inward 
rotation of the left foot.  Palpation of the left foot 
plantar surface revealed moderate tenderness.  The left 
Achilles tendon also revealed malalignment with inward bowing 
that can be corrected by manipulation, which caused pain.  
Pes cavus, hammer toe, and Morton's metatarsalgia were not 
present.  No hallux valgus or hallux rigidus was present.  
Standing and walking is limited for the veteran due to pain 
in his feet.  His symptoms and pain were not relieved by the 
previously noted corrective shoe wear.  The examiner opined 
that the veteran's pes planus had progressed to bilateral pes 
planus with plantar fasciitis.  The examiner further noted 
that the veteran's feet disability has a moderate effect on 
the veteran's occupation and daily activities.

The May 2006 examination showed evidence of deformity and 
pain on manipulation in both feet.  The veteran also reported 
swelling from standing or walking.  The examiner opined that 
the veteran's disability of his feet had only a moderate 
effect on his daily activities and occupation.  These 
symptoms are consistent with a 30 percent rating which 
contemplates "objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities."  

After a review of the evidence, the Board concludes that the 
preponderance of the evidence establishes that the disability 
is not more than severe.  None of the medical evidence shows 
that the veteran has been found to have marked pronation.  
Although palpation of the feet during the May 2006 
examination revealed slight tenderness of the right foot and 
moderate tenderness of the left foot, there is no objective 
evidence showing extreme tenderness of plantar surfaces of 
the feet.  The May 2006 examiner noted deformity of inward 
rotation of both feet but the examiner did not describe the 
deformity as marked.  Even though manipulation of the 
Achilles produced pain in both feet, there were no severe 
spasms of the Achilles.

Despite the fact that the veteran has reported on numerous 
occasions that the shoe inserts prescribed by VA have not 
helped the pain in his feet, the preponderance of the 
evidence shows that the veteran's bilateral foot disability 
is no more than severe.

The Board further notes that the veteran has not alleged and 
there is no indication in the medical evidence that the 
disability is subject to flare-ups.  Although there is 
increased functional impairment on repeated use and pain 
apparently does result in some weakness, there remains no 
objective evidence that the pes planus is productive of more 
than severe functional impairment.

Therefore, the Board must conclude that the preponderance of 
the evidence establishes that throughout the period of this 
claim, the manifestations of the service-connected disability 
have not more nearly approximated the criteria for a higher 
evaluation than those for the currently assigned evaluation 
of 30 percent.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 C.F.R. § 4.3 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  


In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 30 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

An initial evaluation in excess of 30 percent for bilateral 
pes planus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


